           Case 2:17-cv-06500-GBD Document 23 Filed 08/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 Lubov Azria,                                         )
                             Appellant,               )
                                                      )       Case No. 17-CV-6500 (GBD)
           v.                                         )
 BCBG Max Azria Global Holdings, LLC, et al.,         )
                                                      )
                             Appellees.               )

                                          JOINT STATUS REPORT

         Pursuant to the Court’s Order [Docket No. 16], dated May 14, 2018, Appellant and

Appellees submit the following report:

         On May 6, 2019, Max Azria, the husband of the Appellant, passed away. In part, because

discussions among the parties regarding this proceeding and other disputes in connection with

the pending, jointly-administered bankruptcy cases captioned In re Runway Liquidation

Holdings, LLC, et al., Case No. 17-10466 (SCC) also involved Mr. Azria’s rights and interests,

the parties require additional time for such discussions to assess the implications of Mr. Azria’s

passing on these disputes.

         The parties respectfully request that the Court set November 8, 2019, as the deadline for

the parties to submit a further joint status report, apprising the Court of the status of the ongoing

settlement discussions to the extent these proceedings are not otherwise disposed of by mutual

agreement of the parties prior to such date.




DOCS_SF:101679.1 08467/001
           Case 2:17-cv-06500-GBD Document 23 Filed 08/08/19 Page 2 of 2




 Dated:     August 8, 2019

 KLEE TUCHIN BOGDANOFF & STERN LLP           PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Robert J. Pfister                       /s/ Robert J. Feinstein
 Robert J. Pfister, Esq.                     Robert J. Feinstein, Esq.
 Thomas E. Patterson, Esq.                   Bradford J. Sandler, Esq.
 1999 Avenue of the Stars, 39th Floor        Steven W. Golden, Esq.
 Los Angeles, California 90067               780 Third Avenue, 34th Floor
 Telephone: (310) 407-4000                   New York, New York 10017
 Facsimile: (310) 407-9090                   Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777

 Counsel to the Appellant                    Counsel to the Appellees




DOCS_SF:101679.1 08467/001               2
